        Case 2:20-cv-00957 Document 1 Filed 12/02/20 Page 1 of 5 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                              FORTY MYERS DIVISION

UNITED STATES OF AMERICA,
for the use and benefit of
THYSSENKRUPP ELEVATOR
CORPORATION,

       Plaintiff,                                           Case No.

vs.

BES DESIGN/BUILD, LLC and
AEGIS SECURITY INSURANCE
COMPANY,

      Defendants.
_______________________________/

                                         COMPLAINT

       Plaintiff, UNITED STATES OF AMERICA, for the use and benefit of THYSSENKRUPP

ELEVATOR CORPORATION (hereafter referred to as “Thyssenkrupp”), sues Defendants, BES

DESIGN/BUILD, LLC (hereafter referred to as “BES Design”) and AEGIS SECURITY

INSURANCE COMPANY (hereafter referred to as “Aegis”), and says:

                                            PARTIES

       1.      Thyssenkrupp, the use Plaintiff in this action, is a Delaware corporation that

maintains its principal place of business located in Alpharetta, Fulton County, Georgia.

       2.      Defendant BES Design is an Alabama limited liability company that is authorized

to transact business in the state of Florida and has its principal place of business in Fairhope,

Baldwin County, Alabama.
         Case 2:20-cv-00957 Document 1 Filed 12/02/20 Page 2 of 5 PageID 2




        3.      Defendant Aegis is a Pennsylvania corporation that is authorized to engage in the

business of insurance and surety bonds in the state of Florida.

                                   JURISDICTION AND VENUE

        4.      This action arises under the Miller Act, 40 U.S.C.A. §§ 3131 to 3133, and,

accordingly, this Court has subject matter jurisdiction under 28 U.S.C.A. § 1331 as an action arising

under the laws of the United States.

        5.      Venue is proper in this Court pursuant to 28 U.S.C.A. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in Lee County, Florida

and the Defendants failed to make the payments due to Thyssenkrupp in Lee County, Florida.

   COUNT ONE – CAUSE OF ACTION UNDER THE MILLER ACT, 40 U.S.C. § 3131

        6.      Thyssenkrupp repeats and realleges the allegations contained in paragraphs 1

through 5, as if fully set forth herein.

        7.      On or about September 16, 2016, BES Design entered into a contract with the United

States of America as the Prime Contractor for the United States Marshalls Service Project No.

16528, “Marshals Service Holding Cells Project” under Contract Number VA246-16-C-0065

(hereafter referred to as the “Prime Contract”), located at the United States Courthouse in Ft. Myers,

Lee County, Florida (hereafter referred to as the “Project”), which contract exceeds the sum of

$100,000.00. Thyssenkrupp does not have a copy of that Prime Contract, but upon information and

belief, both BES Design and Aegis have a copy thereof and any amendments or additions thereto.

        8.      Aegis was, at all times material hereto, the surety for the Project, and has furnished

to the United States a Payment Bond and Performance Bond under the Prime Contract and pursuant




                                                  2
           Case 2:20-cv-00957 Document 1 Filed 12/02/20 Page 3 of 5 PageID 3




to the Miller Act. A copy of the Payment Bond and the Performance Bond are attached hereto as

Exhibits “A” and “B” respectively and made a part hereof.

       9.         On or about January 5, 2018, Thyssenkrupp, as Subcontractor, and BES Design, as

Prime Contractor, entered into a written Subcontract agreement, a copy of which is attached hereto

as Exhibit “C” and made a part hereof (hereafter referred to as the “Subcontract”), to furnish and

install a Geared Traction Passenger Elevator for the Project (hereafter referred to as the “Work”),

which is a portion of and within the scope of the work contemplated by the Prime Contract between

BES Design and the United States.

       10.        Thyssenkrupp has performed all of the Work required of it under the Subcontract,

including miscellaneous additional work requested by BES Design, and has completed its duties

and obligations thereunder and has demanded payment which BES Design has failed and refused

to make.

       11.        To date BES Design has paid Thyssenkrupp only the sum of $110,580.60, leaving a

balance due of $77,370.40, excluding interest, costs, and attorney's fees.

       12.        Despite demands by Thyssenkrupp, BES Design has failed, refused, and neglected

to pay the remaining balance of $77,370.40, excluding interest, costs, and attorney's fees, or any

portion of it to Thyssenkrupp.

       13.        Thyssenkrupp last furnished any services, labor, or materials on December 5, 2019.

       14.        Thyssenkrupp has retained the undersigned attorneys and has agreed to pay them a

reasonable fee.

       15.        All conditions precedent to the relief demanded herein have occurred or been

performed.



                                                   3
           Case 2:20-cv-00957 Document 1 Filed 12/02/20 Page 4 of 5 PageID 4




          WHEREFORE, the United States of America, for the use and benefit of THYSSENKRUPP

ELEVATOR CORPORATION, demands judgment against the Defendants BES DESIGN/BUILD,

LLC and AEGIS SECURITY INSURANCE COMPANY, jointly and severally, for damages,

interest, costs, attorney's fees, and for such other relief as the Court may deem necessary, just, and

proper.

                COUNT II – CAUSE OF ACTION FOR BREACH OF CONTRACT

          16.    Thyssenkrupp repeats and realleges the allegations contained in paragraphs 1,2, 5, 9

through 13, as if fully set forth herein.

          17.    This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs and is between citizens of different states.

          18.    Thyssenkrupp has fully performed all duties and obligations required by the

Subcontract.

          19.    By its failure to pay Thyssenkrupp the sums due under the Subcontract, BES Design

has committed a material breach thereof.

          20.    As a result of BES Design’s breach of contract, Thyssenkrupp has suffered damages

in the sum of $77,370.40, for all of which BES Design is liable.

          21.    Thyssenkrupp has retained the undersigned attorneys and has agreed to pay them a

reasonable fee for their services in this action. Pursuant to Article 15.4 of the Subcontract, BES

Design is liable for the attorney’s fees that Thyssenkrupp may incur in this action.

          22.    All conditions precedent to the relief demanded herein have occurred or been

performed.



                                                  4
           Case 2:20-cv-00957 Document 1 Filed 12/02/20 Page 5 of 5 PageID 5




          WHEREFORE, THYSSENKRUPP ELEVATOR CORPORATION, demands judgment

against BES DESIGN/BUILD, LLC for the sum of $77, 370.40 plus interest, together with an award

of attorneys’ fees and costs, and for such other relief as the Court may deem necessary, just, and

proper.

          Date: December 2, 2020.



                                            /s/ Yusuf E. Haidermota
                                            Yusuf E. Haidermota, Esq.
                                            Florida Bar No. 55941
                                            KASS SHULER, P.A.
                                            P.O. Box 800
                                            Tampa, Florida 33601-0800
                                            Tel: (813) 229-0900 Ext. 1472
                                            Fax: (813) 229-3323
                                            Primary: yhaidermota@kasslaw.com
                                            Secondary: eserviceyeh@kasslaw.com
                                            Attorneys for Plaintiff




                                                5
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 1 of 25 PageID 6




                    EXHIBIT “A”
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 2 of 25 PageID 7
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 3 of 25 PageID 8
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 4 of 25 PageID 9




                    EXHIBIT “B”
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 5 of 25 PageID 10
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 6 of 25 PageID 11
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 7 of 25 PageID 12




                     EXHIBIT “C”
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 8 of 25 PageID 13
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 9 of 25 PageID 14
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 10 of 25 PageID 15
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 11 of 25 PageID 16
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 12 of 25 PageID 17
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 13 of 25 PageID 18
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 14 of 25 PageID 19
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 15 of 25 PageID 20
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 16 of 25 PageID 21
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 17 of 25 PageID 22
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 18 of 25 PageID 23
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 19 of 25 PageID 24
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 20 of 25 PageID 25
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 21 of 25 PageID 26
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 22 of 25 PageID 27
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 23 of 25 PageID 28
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 24 of 25 PageID 29
Case 2:20-cv-00957 Document 1-1 Filed 12/02/20 Page 25 of 25 PageID 30
JS 44 (Rev. 10/20)                              CIVIL COVER
                            Case 2:20-cv-00957 Document 1-2 FiledSHEET
                                                                  12/02/20 Page 1 of 2 PageID 31
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
       UNITED STATES OF AMERICA, FOR THE USE AND                                                           BES DESIGN/BUILD, LLC AND AEGIS SECURITY
       BENEFIT OF THYSSENKRUPP ELEVATOR CORP.                                                              INSURANCE COPANY
   (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant BALDWIN COUNTY, AL
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
          YUSUF E. HAIDERMOTA, ESQ., TEL (813) 229-0900
          P.O. BOX 800, TAMPA, FL 33601

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2     ✖    2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
✖ 130 Miller Act                        315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                  Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                    340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)              345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                        Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability        360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                             Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         40 U.S.C. 3131-3133
VI. CAUSE OF ACTION                      Brief description of cause:
                                         MILLER ACT - BREACH OF CONTRACT
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                               77,370.40                                   JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
12/2/2020                                                                    YUSUF E. HAIDERMOTA, ESQ.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 2:20-cv-00957 Document 1-2 Filed 12/02/20 Page 2 of 2 PageID 32
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
        NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
        statute.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 2:20-cv-00957 Document 1-3 Filed 12/02/20 Page 1 of 4 PageID 33

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

  UNITED STATES OF AMERICA, FOR THE USE                         )
 AND BENEFIT OF THYSSENKRUPP ELEVATOR                           )
              CORPORATION,                                      )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
 BES DESIGN/BUILD, LLC AND AEGIS SECURITY                       )
           INSURANCE COMPANY,
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       BES DESIGN/BUILD, LLC
                                       C/O NRAI SERVICES, INC., REGISTERED AGENT
                                       1200 SOUTH PINE ISLAND ROAD
                                       PLANTATION, FL 33324

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       YUSUF E. HAIDERMOTA, ESQ.
                                       KASS SHULER, P.A.
                                       P.O. BOX 800
                                       TAMPA, FL 33601
                                       EMAIL: YHAIDERMOTA@KASSLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00957 Document 1-3 Filed 12/02/20 Page 2 of 4 PageID 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:20-cv-00957 Document 1-3 Filed 12/02/20 Page 3 of 4 PageID 35

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Middle District
                                                __________ District of
                                                                    of Florida
                                                                       __________

  UNITED STATES OF AMERICA, FOR THE USE                         )
 AND BENEFIT OF THYSSENKRUPP ELEVATOR                           )
              CORPORATION,                                      )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
 BES DESIGN/BUILD, LLC AND AEGIS SECURITY                       )
           INSURANCE COMPANY,
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       AEGIS SECURITY INSURANCE COMPANY
                                       C/O FLORIDA CHIEF FINANCIAL OFFICER, AS REGISTERED AGENT
                                       200 EAST GAINES STREET
                                       TALLAHASSEE, FL 32399

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       YUSUF E. HAIDERMOTA, ESQ.
                                       KASS SHULER, P.A.
                                       P.O. BOX 800
                                       TAMPA, FL 33601
                                       EMAIL: YHAIDERMOTA@KASSLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-00957 Document 1-3 Filed 12/02/20 Page 4 of 4 PageID 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
